DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2018/0331709) in view of Tanaka (US 2022/0015024), and Matsui (US 2018/0166387).
As to claim 1, Kong discloses a radio frequency module (see at least figure 8), comprising: a first terminal to which a signal of a first frequency band is inputted, the first frequency band being at least a portion of an unlicensed band higher than or equal to 5 GHz (see antenna 68, filter 82 for receiving a first frequency band being at least a portion of an unlicensed band higher than or equal to 5 GHz; see also paragraph [0048]); a second terminal to which a signal of a second frequency band is inputted, the second frequency band being at least a portion of a licensed band lower than 5 GHz (see antenna 66, filter 84 for receiving a second frequency band being at least a portion of a licensed band of 2.4 GHz which is lower than 5 GHz; see also paragraph [0048]); a first amplifier 94A, 94B configured to amplify a signal of the first frequency band inputted to the first terminal; and a second amplifier 96A, 96B configured to amplify a signal of the second frequency band inputted to the second terminal.  Kong fails to disclose the first amplifier and the second amplifier are disposed in one package.  Tanaka discloses a first amplifier (see amplifier 37 in communication unit 22A in figure 2) and the second amplifier (see amplifier 37 in communication unit 22B in figure 2) are disposed in one package (see paragraph [0157] which discloses communication device 10 may be configured in a communication chip).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tanaka to Kong, in order to reduce the weight, size, and implementing cost of the radio frequency module.
The combination of Kong and Tanaka fails to disclose a module board covered by a resin component, and the first amplifier and the second amplifier are mounted on the module board and covered by the resin component.  Matsui discloses a module board 20 (see at least figure 1) covered by a resin component 50, and a first amplifier 30 and a second amplifier 40 are mounted on the module board 20 and covered by the resin component 50.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Matsui to the combination of Kong and Tanaka, in order to reduce the influence of noise (as suggested by Matsui at paragraph [0007]).
	As to claim 2, Kong discloses the first frequency band is (ii) a frequency band including at least a portion of Band 46 ranging from 5.15 GHz to 5.925 GHz of 4G-LTE-LAA (the fourth generation mobile communication system-Long Term Evolution-Licensed Assisted Access).  See paragraphs [0024], [0044].
As to claim 3, Kong fails to disclose a third terminal to which a signal of a third frequency band is inputted, the third frequency band being at least a portion of an unlicensed band; and a third amplifier configured to amplify a signal of the third frequency band inputted to the third terminal, wherein (i) a frequency range of the first frequency band is different from a frequency range of the third frequency band, or (ii) a modulation scheme of a signal of the first frequency band inputted to the first terminal is different from a modulation scheme of a signal of the third frequency band inputted to the third terminal, and the third amplifier is disposed in the one package.  Tanaka discloses a communication device 10 operates in two unlicensed bands (see paragraphs [0009], [0040]), wherein a third terminal to which a signal of a third frequency band is inputted (see figure 2, antenna 38), the third frequency band being at least a portion of an unlicensed band (see paragraphs [0009], [0040]); and a third amplifier 37 configured to amplify a signal of the third frequency band inputted to the third terminal, wherein (i) a frequency range of the first frequency band is different from a frequency range of the third frequency band (see paragraphs [0009], [0040]), and the third amplifier is disposed in the one package (see paragraph [0157] which discloses communication device 10 may be configured in a communication chip).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tanaka to Kong, in order to provide more communication services to the users.
As to claim 4, the combination of Kong and Tanaka does disclose the third frequency band includes at least a portion of a wireless local area network (WLAN).  See Tanaka, paragraphs [0033], and [0039].  The above combination fails to expressly disclose that the third frequency band ranges from 5.15 GHz to 5.925 GHz or from 5.925 GHz to 7.125 GHz.  The examiner, however, takes Official Notice that a frequency band which includes at least a portion of a wireless local area network (WLAN), ranging from 5.15 GHz to 5.925 GHz or from 5.925 GHz to 7.125 GHz, is known in the art.  In addition, those skilled in the art would have recognized that the above claimed limitations do not involve any inventive concept, because they merely depend on an arbitrary frequency range of the third frequency band.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the above combination as claimed, in order to increase dynamic range of the operating frequencies.
As to claim 14, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  It is noted that Kong does disclose a first terminal to which a signal of a first frequency band is inputted, the first frequency band being at least a portion of an unlicensed band higher than or equal to 5 GHz (see antenna 68, filter 82 for receiving a first frequency band being at least a portion of an unlicensed band higher than or equal to 5 GHz; see also paragraph [0048]).  Kong fails to disclose a second terminal to which a signal of a second frequency band is inputted, the second frequency band being at least a portion of the unlicensed band higher than or equal to 5 GHZ.  Tanaka does disclose a RF module operates on two unlicensed bands, one of them (i.e., “a second frequency band” as claimed) being at least a portion of the unlicensed band higher than or equal to 5 GHz.  See Tanaka, paragraphs [0033], and [0039].  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tanaka to Kong, in order to increase dynamic range of the operating frequencies, and provide more communication services to the users.
As to claim 15, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  It is noted that Kong does disclose the first frequency band is a frequency band including at least a portion ranging from 5.15 GHz to 5.925 GHz (see paragraphs [0024], [0044]).  However, Kong fails to disclose the first band being at least a portion of a wireless local area network (WLAN), and the second frequency band being at least a portion of NR-U (New Radio Unlicensed) ranging from 6 GHz to 7.125 GHz.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on arbitrary frequency ranges of the first and second frequency bands.  In addition, the examiner, however, takes Official Notice that such WLAN frequency band and NR-U frequency band are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the above combination as claimed, in order to increase dynamic range of the operating frequencies.
Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2018/0331709) in view of Tanaka (US 2022/0015024) and Matsui as applied to claim 1 above, and further in view of Cook (US 2011/0299511).
As to claim 5, Kong discloses a third amplifier PA 94B (see figure 9) configured to amplify a transmission signal of the first frequency band; and a fourth amplifier PA 96B configured to amplify a transmission signal of the second frequency band, wherein the first amplifier 94A is configured to amplify a reception signal of the first frequency band, the second amplifier 96A is configured to amplify a reception signal of the second frequency band, a reception signal of the first frequency band.  Kong fails to disclose that a transmission signal of the first frequency band are transferred in a time division duplex method, and a reception signal of the second frequency band and a transmission signal of the second frequency band are transferred in the time division duplex method.  Cook discloses using time division duplexing method in both unlicensed and licensed frequency bands (see paragraph [0028]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Cook to Kong, in order to provide efficient usage of spectrum.
As to claim 6, Kong discloses a signal of the first frequency band and a signal of the second frequency band are transferred asynchronously (see paragraph [0027]).
As to claim 16, the modified Kong fails to disclose the third amplifier and the fourth amplifier are disposed on the module board outside the one package in which the first amplifier and the second amplifier are disposed.  The examiner, however, takes Official Notice that disposing amplifiers outside one package in which other amplifiers are disposed is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the modified Kong as claimed, in order to provide better signal isolation between amplifiers.
Claims 7-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2018/0331709) in view of Tanaka (US 2022/0015024), Matsui, and Cook (US 2011/0299511) as applied to claim 5 above, and further in view of Seppala (US 2011/0227173), and Yosui (US 2018/0343747).
As to claim 7, Kong fails to disclose a module board including a first principal surface and a second principal surface on opposite sides of the module board; and an external-connection terminal disposed on the second principal surface, wherein the first amplifier and the second amplifier are disposed on the second principal surface.  Seppala discloses a module board 230 (see at least figure 2B) including a first principal surface and a second principal surface on opposite sides of the module board, wherein the first amplifier 240 and the second amplifier 240 are disposed on the second principal surface (see paragraph [0031]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Seppala to Kong, in order to reduce the size of the module board.
The combination of Kong and Seppala fails to disclose an external-connection terminal disposed on the second principal surface.  Yosui discloses an external-connection terminal 32 (see figure 8, paragraph [0086]) disposed on a second principal surface of a module board 10D, which is the same mounting surface of electronic components 21, 22.  It is noted that the first and second amplifiers 240 taught by Seppala are also electronic components. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Yosui to the combination of Kong and Seppala, such that the external-connection terminal 32 disposed on the same surface of the first and second amplifiers 240, in order to allow the module board to be easily connected to external electronic components.
   As to claim 8, the combination of Kong, Tanaka and Yosui discloses that the first amplifier and the second amplifier are included in a single semiconductor integrated circuit (IC).  See Tanaka, paragraph [0157] which discloses communication device 10 may be configured in a communication chip.  
As to claim 10, the combination of Kong, Tanaka and Yosui discloses that the third amplifier and the fourth amplifier are disposed on the first principal surface.  See Tanaka, paragraph [0157] which discloses communication device 10 may be configured in a communication chip.  
As to claim 12, it is rejected for similar reasons with respect to claim 7 as set forth above.
As to claim 13, the modified Kong fails to disclose in a plan view of the module board, at least one of the first amplifier or the second amplifier is disposed between the third amplifier and the fourth amplifier.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on arbitrary locations of the four amplifiers on the module board.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from having at least one of the first amplifier or the second amplifier disposed between the third amplifier and the fourth amplifier. Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the modified Kong as claimed, in order to improve flexibility on finding desired locations for the four amplifiers on the module board.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2018/0331709) in view of Tanaka (US 2022/0015024), Matsui, Cook (US 2011/0299511), Seppala (US 2011/0227173), and Yosui (US 2018/0343747) as applied to claim 7 above, and further in view of Matsui (US 2018/0166387).
As to claim 9, the modified Kong fails to disclose in a plan view of the second principal surface, a ground terminal is disposed between the first amplifier and the second amplifier.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary location of a ground terminal with respect to the first and second amplifiers.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from disposing a ground terminal between the first amplifier and the second amplifier.  Matsui discloses in a plan view of the second principal surface, a ground terminal 22 (or a middle section of ground layer 24) is disposed between a first amplifier 30 and a second amplifier 40 (see figure 1). Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Matsui to the modified Kong, in order to improve flexibility on finding a desired location for the ground terminal.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 11, the prior art of record fail to disclose in a plan view of the second principal surface, a control line for controlling at least one of the third amplifier or the fourth amplifier is disposed between the first amplifier and the second amplifier.



Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646